DETAILED ACTION
Status of Application
This action is responsive to national stage application filed 07/01/2019.  With entry of the
concurrently filed preliminary amendment, claims 1-17 are currently pending and under examination
herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) accompanying the application papers is in
compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information
referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the
mailing of this Office action.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 106 (see Fig. 3).  Corrected drawing sheet(s) in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Objection – Specification
The disclosure is objected to because of the following informalities: the absence of section headings as prescribed in 37 CFR 1.77 (e.g., Background of the invention, Brief summary of the invention, Brief description of the drawings, Detailed description of the invention, etc.).  
Appropriate correction of the specification is required.  	

Objection – Claims
Claims 6, 8, 14 and 15 are objected to because of the following informalities: all references to “(301)” and “(302)” appear to be in error as the referenced elements are actually designated by reference characters 201 and 202, respectively, in Figure 2 of the drawings as filed.  
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Herein, the two claims recite identical text and both depend directly from claim 3/1.  
	Appropriate correction of the aforementioned objected-to claims is required.  
	

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.
Groos et al (US 6951908 B2) is cited as pertinent to feeding peroxide initiator into high-pressure reactor for producing LDPE by means of an apparatus which, in one embodiment, comprises an annular space 68 between the inner wall of a reaction tube 1 and the outer wall of an insert element 65 (note Fig. 8).  
ELKady et al (US 2008/0163627 A1) is cited as pertinent to a fuel-air mixer comprising an annular shroud 90 disposed downstream from a fuel shroud 86 (note Fig. 4).  
Neither citation teaches the present invention, in particular: a device comprising, inter alia, a supply channel (106) extending from the outer wall of the annular part (101) through the support structure (103) to the nozzle (105) of the injector part (104).

Allowable Subject Matter
Claims 1-5, 7, 9-13 and 17 are allowed.  Claims 6, 8 and 14-16 are allowable in substance. 
The following is a statement of reasons for the indication of allowable subject matter:
Pending claims are deemed to distinguish over the closest prior art as represented by Green (US 2016/0195050 A1). 
Applicants claim a device (100) for injecting and mixing a reactive fluid in a flow of a process fluid, comprising 
•    an annular part (101) having an outer wall and an inner wall (102), wherein the annular part (101) is arranged for having a flow of the process fluid in a transport direction (F);
•    a support structure (103) connected to the inner wall (102) of the annular part (101);

wherein the injector part (104) comprises a nozzle (105) for injecting the reactive fluid, disposed at a downstream side of the injector part relative to the transport direction (F);
•    a supply channel (106) extending from the outer wall of the annular part (101) through the support structure (103) to the nozzle (105) of the injector part (104).  
(Claim 1, as amended; claims 2-17 incorporate via dependency all the limitations of amended claim 1.)  
Green is directed to a mixing assembly for mixing at least two fluids, comprises a housing and an injector body disposed concentrically therein, a vorticing element disposed about the injector body, and a compression element disposed about an outlet of the injector body.  Specifically disclosed embodiments of the mixing assembly include those illustrated in Figs. 1 and 11, reproduced below. 
    PNG
    media_image1.png
    796
    1209
    media_image1.png
    Greyscale
Fig. 1
    PNG
    media_image2.png
    708
    767
    media_image2.png
    Greyscale
Fig. 11
As evident from the above drawing views, the disclosed assembly includes a sidewall 150 which comprises an outer wall and an inner wall but which lacks an annular region corresponding to annular part (101) of the instant device.  Furthermore, Green teaches that angular flow controllers 310 connect the injector body 200 and the sidewall 150 (para [0034]) and therefore may be regarded as corresponding to support structure (103) of the instant device.  Green further teaches that intake conduit 240 may be disposed in fluid communication with the second fluid intake 130 as well an inlet 210 of the injector body 200 (para [0032]).  However, Green fails to teach that the inlet conduit 210 may extend through a support structure on which the injector body 200 is mounted.  That is, in all disclosed embodiments of Green, the intake conduit 240 is spatially distinct and separate from the angular flow controllers 310.  As such, Green further differs from the present invention in failing to teach or adequately suggest the claimed structural feature of “a supply channel (106) extending from the outer wall of the annular part (101) through the support structure (103) to the nozzle (105) of the injector part (104).” 
Furthermore, as of the date of this Office action, the Office has not located or identified any
reference that can be used singularly or in combination with another reference including Green to render the present invention anticipated or obvious to one of ordinary skill in the art.

Conclusion
This application is in condition for allowance except for the following formal matters:
Objections to the specification, drawings and claims 6, 8 and 14-16 as detailed supra.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25
USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the
mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any
extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set
by statute (35 U.S.C. 133).

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose
telephone number is (571) 272-1116. The examiner can normally be reached on Monday through Friday
from 9:00 AM - 5:30 PM.

Gwendolyn Blackwell, can be reached at (571) 272-5772. The appropriate fax phone number for the
organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished is available through Private PAIR only. For more information about the PAIR system, see <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

/FMTeskin/03-16-21